Title: From George Washington to Colonel David Forman, 10 January 1777
From: Washington, George
To: Forman, David



Sir
Head Quarters Morris Town 10th Jany 1777.

From my observation of your Behaviour and Attention to your Business during the last Campaign, I am induced to make you an offer of the Sixteen Battalions which the Congress have empowered me to raise and officer. If you accept of my offer, I shall leave the recommendation of the Feild and subaltern Officers in a great Measure to yourself, trusting to your recommending none but Gentlemen of known Abilities and Spirit. I dont know in what part of the Country

you will recruit, but that you may lose no time, I enclose you such Instructions as I think it necessary for you to follow. As Philada will be the place where all Recruits must be armed and accoutered I should think a Feild Officer and such others as can be spared from the recruiting Service should be stationed there to receive them and send them into service with the utmost Expedition—Let me hear from you at any Rate upon the Rect of this. I am Sir Yr most obt Servt

Go: Washington

